 334 NLRB No. 32 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Beta Steel Corporation and Dennis Holland. Case 25ŒCAŒ25139ŒS June 6, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On September 30, 1998, the National Labor Relations Board issued a Decision and Order,1 inter alia, ordering Beta Steel Corporation, the Respondent, to make whole employee Dennis Holland for any loss of earnings and other benefits suffered as a result of his discharge in vio-lation of the National Labor Relations Act.  On March 14, 2000, the United States Court of Appeals for the Sev-enth Circuit enforced the Board™s Order.2 A controversy having arisen over the amount of back-pay due the discriminatee, on July 27, 2000, the Regional Director for Region 25 issued a compliance specification and notice of hearing identifying the amounts of backpay 
due under the Board™s Order, and notifying the Respon-dent that it must file a timely answer complying with the Board™s Rules and Regulations.  The Respondent subse-quently filed an answer to the compliance specification. By a letter dated October 3, 2000, the Region notified the Respondent that its answer was inadequate and that if it failed to correct the deficiencies by October 17, 2000, the Region would move for summary judgment.  The Respondent failed to amend its answer. On November 20, 2000, the General Counsel filed with the Board a Motion for Partial Summary Judgment, with exhibits attached.  On November 21, 2000, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the General Counsel™s motion should not be granted.  The Respon-dent failed to file a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record, the Board makes the following Ruling on Motion for Partial Summary Judgment Section 102.56(b) and (c) of the National Labor Rela-tions Board™s Rules and Regulations states, in pertinent part: (b) Contents of answer to specification. The an-swer shall specifically admit, deny, or explain each and every allegation of the specification, unless the                                                                  1 326 NLRB 1267 (1998). 2 Beta Steel Corp. v. NLRB, 210 F. 3d 374 (7th Cir. 2000). respondent is without knowledge, in which case the respondent shall so state, such statement operating as a denial.  Denials shall fairly meet the substance of the allegations of the specification at issue.  As to all matters within the knowledge of the respondent, in-cluding but not limited to the various factors enter-ing into the computation of gross backpay, a general denial shall not suffice.  As to such matters, if the re-spondent disputes either the accuracy of the figures in the specification or the premises on which they are based, the answer shall specifically state the ba-sis for such disagreement, setting forth in detail the respondent™s position as to the applicable premises and furnishing the appropriate supporting figures. (c) Effect of failure to answer or to plead specifi-cally and in detail to backpay allegations of specifi-cation.  If the respondent files an answer to the specification but fails to deny any allegation of the specification in the manner required by paragraph (b) of this section, and the failure so to deny is not adequately explained, such allegation shall be deemed to be admitted to be true, and may be so found by the Board without the taking of evidence supporting such allegation, and the respondent shall be precluded from introducing any evidence contro-verting the allegation.  In its answer to the Regional Director™s compliance specification, the Respondent has offered general denials to the General Counsel™s allegations in paragraph 2, which pertains to the backpay period, and the allegations in paragraph 6 and the summary paragraph, which per-tain to the amount of backpay due the Charging Party. The General Counsel contends that such general denials do not comply with the requirements of section 102.56(b) and (c). We agree. It is established Board law that a general denial of al-legations regarding the backpay period and gross back-pay calculations is insufficient to comply with the speci-ficity requirements of section 102.56(b) and (c). United States Service Industries, 325 NLRB 485 (1998). Be-cause the Respondent failed to furnish supporting figures or fully set forth its position regarding the applicable premises as required by section 102.56(b) and (c), we find the Respondent™s answer to be inadequate under that section. Accordingly, we grant the General Counsel™s motion and deem that the allegations in paragraphs 2, 6, and the summary paragraph of the compliance specifica-tion are admitted as true, and the Respondent is pre-cluded from introducing any evidence challenging them.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 ORDER It is ordered that the General Counsel™s Motion for Partial Summary Judgment is granted as to paragraphs 2, 6, and the summary paragraph, and that those allegations are deemed to be true. IT IS FURTHER ORDERED that this proceeding is re-manded to the Regional Director for Region 25 for the purpose of arranging a hearing before an administrative law judge limited to the issues of interim earnings and expenses, vacation benefits, medical benefits, 401(k) benefits, and the Respondent™s affirmative defenses.    Dated, Washington, D.C.  June 6, 2001   Peter J. Hurtgen,                                Chairman   Wilma B. Liebman,                           Member   John C. Truesdale,                             Member   (SEAL)          NATIONAL LABOR RELATIONS BOARD   